The opinion of the court was delivered by
Wheeler, J.
The orator has set forth in this bill a good cause of action for past diversion of water ; but it is not claimed by any one, that this is sufficient to give the court of chancery ju*503risdiction. The orator has also set forth that the parties are in controversy about their respective rights to the water, and asked to have these rights ascertained and established. But this does not furnish sufficient ground for equitable interference. Courts of law can as well decide upon such rights as courts of equity, in cases where the questions concerning the rights would probably arise ; and an action at law upon the causes of action stated in this bill, would, without doubt, be such a case. The orator has also prayed for an injunction against the defendants ; and if, upon the facts alleged, one would be necessary or proper for his relief, as that relief could not be had at law, the necessity or propriety of it would give jurisdiction in equity. The orator has alleged in this behalf, that the defendants insist that they are entitled to some of the water belonging to the orator, and thát they are using such water according to their claim, and that they threaten to increase their use of the water ; but has not alleged that such use as then made, or increased as threatened, could not be fully compensated for in damages at law ; nor that any application has been made to them to have them desist; nor that repeated and vexatious suits at law would be, or were believed to be, necessary, in order to maintain the rights infringed upon. Injunctions are not granted in cases like this, to prevent disputes about rights; but are to prevent numerous suits that would be vexatious, or irreparable injury or mischief. Prentiss v. Lamard et al. 11 Vt. 135. In Lyon v. McLaughlin, 32 Vt. 423, much relied upon by the orator, the facts showing the necessity for relief by injunction, were fully set forth, and Barrett, J., there distinctly stated, that the ground of jurisdiction in such cases was not the establishment of doubtful rights that were in dispute, but that the relief which could be furnished only by a court of chancery, was necessary to it. For these reasons, it is considered that upon the facts alleged in the orator’s bill, the court of chancery had no jurisdiction of the cause, and that the question discussed as to the construction and effect of the deeds in the cause, cannot now be properly decided.
Decree affirmed, and cause remanded.